UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04178) Exact name of registrant as specified in charter:	Putnam American Government Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2015 Date of reporting period:	December 31, 2014 Item 1. Schedule of Investments: Putnam American Government Income Fund The fund's portfolio 12/31/14 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (35.3%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (4.4%) Government National Mortgage Association Pass-Through Certificates 6s, January 15, 2029 $4 $5 5s, TBA, January 1, 2045 4,000,000 4,371,719 4 1/2s, TBA, January 1, 2045 14,000,000 15,300,468 4s, with due dates from March 20, 2044 to July 20, 2044 1,568,449 1,700,590 4s, TBA, January 1, 2045 2,000,000 2,143,906 U.S. Government Agency Mortgage Obligations (30.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, October 1, 2029 499,081 584,288 6s, September 1, 2021 6,442 7,031 5 1/2s, with due dates from July 1, 2019 to August 1, 2019 131,681 141,216 4 1/2s, with due dates from January 1, 2037 to May 1, 2044 4,277,911 4,731,704 4s, with due dates from April 1, 2041 to October 1, 2043 4,287,086 4,611,739 3 1/2s, with due dates from August 1, 2043 to February 1, 2044 2,721,050 2,836,686 3s, March 1, 2043 865,696 876,957 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from July 1, 2016 to February 1, 2017 15,260 15,908 6s, January 1, 2038 1,799,556 2,029,362 6s, with due dates from July 1, 2016 to August 1, 2022 814,426 887,003 6s, TBA, January 1, 2045 4,000,000 4,533,750 5 1/2s, with due dates from September 1, 2017 to February 1, 2021 221,747 238,737 5 1/2s, TBA, January 1, 2045 11,000,000 12,306,250 5s, January 1, 2038 13,393 14,809 5s, March 1, 2021 12,106 13,032 4 1/2s, with due dates from March 1, 2039 to February 1, 2044 6,274,589 6,858,652 4 1/2s, TBA, January 1, 2045 28,000,000 30,404,063 4s, November 1, 2044 (FWC) 2,000,000 2,151,875 4s, with due dates from July 1, 2042 to June 1, 2044 47,093,452 50,650,870 4s, with due dates from May 1, 2019 to September 1, 2020 63,991 67,867 4s, TBA, January 1, 2045 19,000,000 20,285,468 3 1/2s, with due dates from March 1, 2043 to July 1, 2043 1,834,546 1,917,614 3 1/2s, TBA, January 1, 2045 10,000,000 10,429,688 3s, February 1, 2043 899,582 912,127 3s, TBA, January 1, 2045 11,000,000 11,133,203 Total U.S. government and agency mortgage obligations (cost $191,209,203) U.S. TREASURY OBLIGATIONS (27.5%) (a) Principal amount Value U.S. Treasury Bonds 7 1/8s, February 15, 2023 (SEGSF) $12,085,000 $16,706,102 6 1/4s, August 15, 2023 17,682,000 23,538,818 4 1/2s, August 15, 2039 (SEGSF)(SEGCCS) 42,774,000 57,063,322 U.S. Treasury Notes 0 5/8s, May 31, 2017 (SEGSF) 52,927,000 52,615,329 Total U.S. treasury obligations (cost $141,132,140) MORTGAGE-BACKED SECURITIES (23.4%) (a) Principal amount Value Agency collateralized mortgage obligations (23.4%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.957s, 2032 $67,259 $98,224 IFB Ser. 3408, Class EK, 25.146s, 2037 389,559 615,633 IFB Ser. 2976, Class LC, 23.83s, 2035 122,131 190,532 IFB Ser. 2979, Class AS, 23.684s, 2034 59,910 74,746 IFB Ser. 3072, Class SM, 23.207s, 2035 367,338 558,994 IFB Ser. 3072, Class SB, 23.06s, 2035 299,210 453,663 IFB Ser. 3249, Class PS, 21.744s, 2036 181,516 269,519 IFB Ser. 3065, Class DC, 19.378s, 2035 2,025,456 2,930,349 IFB Ser. 2990, Class LB, 16.535s, 2034 504,632 665,640 IFB Ser. 4105, Class HS, IO, 6.439s, 2042 4,192,727 1,036,484 IFB Ser. 3232, Class KS, IO, 6.139s, 2036 2,003,345 267,947 IFB Ser. 4136, Class ES, IO, 6.089s, 2042 4,220,420 779,300 Ser. 4175, Class S, IO, 5.939s, 2043 3,016,017 719,070 IFB Ser. 4240, Class SA, IO, 5.839s, 2043 3,473,329 792,440 IFB Ser. 326, Class S2, IO, 5.789s, 2044 9,387,904 2,303,452 IFB Ser. 327, Class S8, IO, 5.759s, 2044 3,550,735 832,647 IFB Ser. 315, Class S1, IO, 5.759s, 2043 4,177,159 1,044,615 Ser. 4122, Class TI, IO, 4 1/2s, 2042 4,311,384 839,426 Ser. 4018, Class DI, IO, 4 1/2s, 2041 5,988,440 970,307 Ser. 4329, Class MI, IO, 4 1/2s, 2026 7,150,357 907,452 Ser. 4116, Class MI, IO, 4s, 2042 8,796,604 1,648,953 Ser. 4019, Class JI, IO, 4s, 2041 6,945,189 1,090,395 Ser. 4165, Class AI, IO, 3 1/2s, 2043 3,630,000 602,072 Ser. 303, Class C19, IO, 3 1/2s, 2043 3,204,120 673,791 Ser. 4136, Class IQ, IO, 3 1/2s, 2042 8,159,505 1,227,321 Ser. 4122, Class AI, IO, 3 1/2s, 2042 5,667,062 792,556 Ser. 4199, Class CI, IO, 3 1/2s, 2037 5,447,600 762,119 Ser. 304, IO, 3 1/2s, 2027 7,429,264 910,976 Ser. 304, Class C37, IO, 3 1/2s, 2027 5,499,626 674,859 FRB Ser. T-57, Class 2A1, 3.245s, 2043 1,272 1,247 Ser. 4150, Class DI, IO, 3s, 2043 6,273,612 1,027,305 Ser. 4141, Class PI, IO, 3s, 2042 5,209,533 660,256 Ser. 4158, Class TI, IO, 3s, 2042 12,555,699 1,604,744 Ser. 4165, Class TI, IO, 3s, 2042 13,682,217 1,778,688 Ser. 4171, Class NI, IO, 3s, 2042 9,383,305 1,140,635 Ser. 4183, Class MI, IO, 3s, 2042 4,250,684 540,262 Ser. 4201, Class JI, IO, 3s, 2041 8,562,897 1,085,950 Ser. 4057, Class IL, IO, 3s, 2027 14,094,533 1,656,249 Ser. 3939, Class EI, IO, 3s, 2026 7,201,491 687,067 Ser. 3835, Class FO, PO, zero %, 2041 9,394,164 8,139,105 Ser. 3391, PO, zero %, 2037 102,599 92,399 Ser. 3300, PO, zero %, 2037 61,954 54,539 Ser. 3210, PO, zero %, 2036 24,857 23,382 FRB Ser. 3117, Class AF, zero %, 2036 9,261 7,699 Ser. 3326, Class WF, zero %, 2035 14,703 11,657 FRB Ser. 3036, Class AS, zero %, 2035 3,639 3,620 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.883s, 2036 306,798 570,356 IFB Ser. 05-74, Class NK, 26.653s, 2035 92,841 147,263 IFB Ser. 06-8, Class HP, 23.945s, 2036 335,799 515,511 IFB Ser. 05-45, Class DA, 23.799s, 2035 590,451 915,269 IFB Ser. 07-53, Class SP, 23.579s, 2037 433,279 669,048 IFB Ser. 08-24, Class SP, 22.662s, 2038 2,579,293 3,818,688 IFB Ser. 05-122, Class SE, 22.507s, 2035 576,260 851,722 IFB Ser. 05-75, Class GS, 19.742s, 2035 369,028 508,992 IFB Ser. 05-106, Class JC, 19.598s, 2035 507,321 756,081 IFB Ser. 05-83, Class QP, 16.953s, 2034 156,174 209,503 IFB Ser. 11-4, Class CS, 12.561s, 2040 1,396,119 1,695,644 IFB Ser. 13-19, Class DS, IO, 6.031s, 2041 3,986,173 698,203 Ser. 06-10, Class GC, 6s, 2034 1,079,847 1,096,044 IFB Ser. 13-59, Class SC, IO, 5.981s, 2043 4,787,970 1,047,364 IFB Ser. 12-153, Class SK, IO, 5.981s, 2043 2,314,487 551,264 IFB Ser. 12-111, Class JS, IO, 5.931s, 2040 2,854,897 543,464 IFB Ser. 13-128, Class SA, IO, 5.831s, 2043 5,317,934 1,254,766 IFB Ser. 13-101, Class AS, IO, 5.781s, 2043 5,847,024 1,488,302 IFB Ser. 13-103, Class SK, IO, 5.751s, 2043 2,429,426 606,744 IFB Ser. 13-136, Class SB, IO, 5.731s, 2044 14,024,821 3,207,196 IFB Ser. 13-102, Class SH, IO, 5.731s, 2043 5,857,020 1,433,916 Ser. 409, Class 82, IO, 4 1/2s, 2040 3,697,884 737,691 Ser. 418, Class C24, IO, 4s, 2043 3,978,512 818,082 Ser. 12-96, Class PI, IO, 4s, 2041 3,913,482 629,523 Ser. 409, Class C16, IO, 4s, 2040 6,677,629 1,262,503 Ser. 418, Class C15, IO, 3 1/2s, 2043 8,430,132 1,736,740 Ser. 12-124, Class JI, 3 1/2s, 2042 2,960,645 472,904 Ser. 13-22, Class PI, IO, 3 1/2s, 2042 6,239,377 1,117,697 Ser. 417, Class C19, IO, 3 1/2s, 2033 5,153,632 821,231 FRB Ser. 03-W14, Class 2A, 3.463s, 2043 1,141 1,135 FRB Ser. 03-W3, Class 1A4, 3.391s, 2042 2,069 2,006 FRB Ser. 04-W7, Class A2, 3.359s, 2034 541 558 FRB Ser. 03-W11, Class A1, 3.291s, 2033 61 63 Ser. 13-55, Class IK, IO, 3s, 2043 4,519,725 590,366 Ser. 12-151, Class PI, IO, 3s, 2043 4,004,624 530,613 Ser. 13-8, Class NI, IO, 3s, 2042 5,908,995 766,346 Ser. 12-145, Class TI, IO, 3s, 2042 5,078,161 545,395 Ser. 13-35, Class IP, IO, 3s, 2042 3,712,101 407,461 Ser. 13-55, Class PI, IO, 3s, 2042 8,289,979 960,891 Ser. 13-53, Class JI, IO, 3s, 2041 5,560,295 685,807 Ser. 13-23, Class PI, IO, 3s, 2041 5,486,080 520,794 Ser. 13-30, Class IP, IO, 3s, 2041 7,886,130 767,636 Ser. 13-23, Class LI, IO, 3s, 2041 4,954,030 497,335 Ser. 14-28, Class AI, IO, 3s, 2040 5,704,185 774,076 FRB Ser. 04-W2, Class 4A, 2.761s, 2044 1,040 1,081 FRB Ser. 07-95, Class A3, 0.42s, 2036 11,444,382 10,929,385 Ser. 01-50, Class B1, IO, 0.416s, 2041 7,512,701 100,952 Ser. 01-79, Class BI, IO, 0.312s, 2045 1,463,725 14,409 Ser. 08-53, Class DO, PO, zero %, 2038 272,393 244,705 Ser. 07-64, Class LO, PO, zero %, 2037 74,693 68,940 Ser. 07-44, Class CO, PO, zero %, 2037 137,986 124,412 Ser. 08-36, Class OV, PO, zero %, 2036 44,353 40,895 Ser. 1988-12, Class B, zero %, 2018 2,895 2,779 Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.544s, 2036 5,487,111 860,050 IFB Ser. 11-128, Class TS, IO, 5.889s, 2041 1,803,976 314,794 IFB Ser. 12-34, Class SA, IO, 5.885s, 2042 4,322,510 954,540 IFB Ser. 11-70, Class SN, IO, 5.739s, 2041 1,469,000 266,947 Ser. 13-51, Class QI, IO, 5s, 2043 5,768,203 1,187,961 Ser. 13-3, Class IT, IO, 5s, 2043 3,620,897 775,155 Ser. 13-6, Class OI, IO, 5s, 2043 1,676,901 343,379 Ser. 13-16, Class IB, IO, 5s, 2040 3,321,942 259,685 Ser. 10-35, Class UI, IO, 5s, 2040 6,784,232 1,433,169 Ser. 10-9, Class UI, IO, 5s, 2040 14,058,430 2,984,977 Ser. 09-121, Class UI, IO, 5s, 2039 6,550,200 1,340,826 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 895,210 179,140 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 4,236,429 833,094 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 5,919,302 1,395,298 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 4,245,976 660,631 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 10,648,962 1,981,772 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 8,329,847 1,581,980 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 2,284,883 460,061 Ser. 09-121, Class CI, IO, 4 1/2s, 2039 5,214,371 1,288,419 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 4,007,849 286,120 Ser. 13-165, Class IL, IO, 4s, 2043 2,417,457 396,028 Ser. 12-56, Class IB, IO, 4s, 2042 7,882,208 1,531,096 Ser. 12-47, Class CI, IO, 4s, 2042 3,461,455 636,833 Ser. 14-4, Class IK, IO, 4s, 2039 4,778,040 713,027 Ser. 11-71, Class IK, IO, 4s, 2039 4,905,356 659,888 Ser. 10-114, Class MI, IO, 4s, 2039 8,420,708 1,036,422 Ser. 14-182, Class BI, IO, 4s, 2039 3,965,875 763,431 Ser. 10-116, Class QI, IO, 4s, 2034 1,923,870 67,622 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 6,980,387 918,270 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 4,378,223 597,190 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 4,101,209 566,951 Ser. 12-136, Class IO, IO, 3 1/2s, 2042 6,672,326 1,444,025 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 3,395,121 502,240 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 4,452,167 646,009 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 3,577,656 393,270 Ser. 14-102, Class IG, IO, 3 1/2s, 2041 3,527,106 588,462 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 4,383,397 553,360 Ser. 14-147, Class MI, IO, 3 1/2s, 2039 11,832,214 1,277,524 Ser. 14-160, Class IB, IO, 3s, 2040 9,333,760 1,095,783 Ser. 14-141, Class CI, IO, 3s, 2040 5,677,025 721,416 Ser. 14-44, Class IC, IO, 3s, 2028 7,260,421 771,741 Ser. 10-151, Class KO, PO, zero %, 2037 492,148 442,604 Ser. 06-36, Class OD, PO, zero %, 2036 5,958 5,293 Total mortgage-backed securities (cost $122,640,506) PURCHASED SWAP OPTIONS OUTSTANDING (1.2%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.3925/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.3925 $47,617,700 $496,653 2.38/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.38 35,216,800 351,112 2.285/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.285 47,617,700 215,232 2.28/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.28 35,216,800 172,562 Barclays Bank PLC 2.43/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.43 47,617,700 618,078 2.33/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.33 47,617,700 304,753 Citibank, N.A. 2.426/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.426 71,576,900 897,574 2.528/3 month USD-LIBOR-BBA/Mar-25 Mar-15/2.528 23,808,850 508,557 2.322/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.322 71,576,900 408,704 2.20/3 month USD-LIBOR-BBA/May-25 May-15/2.20 35,216,800 308,499 2.2425/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.2425 70,702,000 242,508 (2.4775)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.4775 70,702,000 77,065 Credit Suisse International 2.25/3 month USD-LIBOR-BBA/May-25 May-15/2.25 58,200,000 598,296 2.40/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.40 46,692,000 520,149 2.30/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.30 46,692,000 261,008 (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 50,085,500 47,080 Goldman Sachs International 2.23/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.23 70,702,000 216,348 (2.89)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.89 11,904,425 85,355 (2.47)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.47 70,702,000 84,135 (2.94)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.94 11,904,425 46,665 (3.04)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/3.04 11,904,425 20,000 Total purchased swap options outstanding (cost $5,590,593) PURCHASED OPTIONS OUTSTANDING (0.1%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/$100.37 $36,000,000 $189,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/99.41 21,000,000 54,180 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/99.22 21,000,000 46,620 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/103.13 21,000,000 1,260 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/102.94 21,000,000 630 Total purchased options outstanding (cost $1,326,328) SHORT-TERM INVESTMENTS (34.2%) (a) Principal amount/shares    Value Federal Home Loan Banks unsec. discount notes with an effective yield of 0.09%, May 1, 2015 $14,000,000    $13,995,786 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.11%, March 6, 2015 12,100,000    12,099,359 Federal Home Loan Banks unsec. discount notes with an effective yield of 0.10%, January 9, 2015 10,000,000    9,999,778 Federal Home Loan Mortgage Corporation unsec. discount notes with an effective yield of 0.08%, April 27, 2015 16,000,000    15,995,552 Federal Home Loan Mortgage Corporation unsec. discount notes with an effective yield of 0.16%, April 10, 2015 1,800,000    1,799,573 Federal Home Loan Mortgage Corporation unsec. discount notes with an effective yield of 0.10%, March 16, 2015 6,000,000    5,999,634 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.07%, April 6, 2015 4,000,000    3,999,092 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.09%, March 3, 2015 5,600,000    5,599,720 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.06%, February 26, 2015 5,000,000    4,999,533 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.05%, February 18, 2015 6,000,000    5,999,600 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.06%, January 28, 2015 2,000,000    1,999,910 Federal National Mortgage Association unsec. discount notes with an effective yield of 0.04%, January 20, 2015 5,000,000    4,999,881 Putnam Money Market Liquidity Fund 0.09% (AFF) Shares 97,563,257    97,563,257 U.S. Treasury Bills with an effective yield of 0.09%, June 11, 2015 (SEG) $108,000    107,969 U.S. Treasury Bills with effective yields ranging from zero% to 0.01%, February 5, 2015 (SEG) 74,000    73,999 U.S. Treasury Bills with an effective yield of 0.02%, January 29, 2015 (SEG) 563,000    562,990 U.S. Treasury Bills with an effective yield of 0.01%, January 15, 2015 (SEG) 152,000    151,999 U.S. Treasury Bills with an effective yield of 0.05%, January 8, 2015 (SEGSF) (SEG) 400,000    399,996 Total short-term investments (cost $186,344,392) TOTAL INVESTMENTS Total investments (cost $648,243,162) (b) FUTURES CONTRACTS OUTSTANDING at 12/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Short) 240 $34,695,000 Mar-15 $(958,518) U.S. Treasury Bond Ultra 30 yr (Long) 38 6,277,125 Mar-15 284,334 U.S. Treasury Note 2 yr (Long) 102 22,296,563 Mar-15 (30,475) U.S. Treasury Note 5 yr (Long) 618 73,498,547 Mar-15 (55,909) U.S. Treasury Note 10 yr (Long) 590 $74,810,156 Mar-15 464,426 Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/14 (premiums $5,503,422) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.48)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.48          $35,216,800 $599,742 (2.50)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.50 47,617,700 890,451 Barclays Bank PLC (2.53)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.53 47,617,700 1,011,876 Citibank, N.A. (2.28)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.28 23,808,850 28,571 2.36/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.36 35,351,000 130,799 (2.36)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.36 35,351,000 306,140 (2.53)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.53 23,808,850 515,700 (2.53)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.53 71,576,900 1,521,009 Credit Suisse International (2.51)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.51 46,692,000 906,292 Goldman Sachs International (2.49)/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.49 11,904,425 59,403 2.84/3 month USD-LIBOR-BBA/Feb-45 Feb-15/2.84 11,904,425 101,068 2.35/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.35 35,351,000 142,818 (2.35)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.35 35,351,000 285,989 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 6,128,000 938,007 Total WRITTEN OPTIONS OUTSTANDING at 12/31/14 (premiums $1,220,156) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/$99.42 $36,000,000 $93,960 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.48 36,000,000 43,200 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.53 21,000,000 26,460 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/98.34 21,000,000 22,470 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/97.66 21,000,000 12,180 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-15/97.47 21,000,000 10,290 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/102.13 21,000,000 21 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/101.13 21,000,000 21 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/101.94 21,000,000 21 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jan-15/100.94 21,000,000 21 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/14 (proceeds receivable $19,185,117) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, January 1, 2045 $8,000,000 1/14/15 $8,686,875 Federal National Mortgage Association, 4s, January 1, 2045 5,000,000 1/14/15 5,338,281 Federal National Mortgage Association, 3 1/2s, January 1, 2045 5,000,000 1/14/15 5,214,844 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $131,520,000 (E) $556,814 3/18/17 1.25% 3 month USD-LIBOR-BBA $64,008 177,648,000 (E) 3,137,421 3/18/20 2.25% 3 month USD-LIBOR-BBA (25,424) 17,760,000 (E) 979,049 3/18/25 3.00% 3 month USD-LIBOR-BBA (62,202) 9,739,000 (E) (1,579,516) 3/18/45 3 month USD-LIBOR-BBA 3.50% 37,276 40,826,000 (165) 12/19/19 1.742% 3 month USD-LIBOR-BBA 37,392 51,441,000 (414) 12/19/19 1.7285% 3 month USD-LIBOR-BBA 80,576 40,826,000 (165) 12/19/19 1.734% 3 month USD-LIBOR-BBA 53,219 Total $3,093,024 (E) Extended effective date. Putnam American Government Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $2,070,656 $— 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools $5,686 2,046,434 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,993) 3,966,907 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10,101) 3,640,997 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (426) 3,338,545 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,174 10,366,145 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (26,395) 8,970,518 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,154 10,524,027 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,700 406,984 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 1,393 962,544 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 338 1,214,311 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 427 861,253 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 154 8,875,308 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (22,599) 10,989,512 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,863 3,386,785 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 11,589 84,557 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 51 743,563 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 261 3,273,291 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,008) 804,583 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 157 19,428,972 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,830 3,746,080 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,539) 5,988,734 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (16,480) 386,108 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (45) 1,789,964 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 4,916 6,703,400 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,357 97,210 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (11) 315,386 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (37) 228,552 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (27) 11,262,952 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (28,678) 3,191,552 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (5,794) 1,706,616 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,850) 853,348 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (925) 853,348 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (925) 1,712,494 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,856) 4,447,703 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (4,821) 1,712,494 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,856) 1,435,176 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 857 3,419,110 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (3,706) 1,574,961 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 2,520 1,086,843 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,767) 1,272,193 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 447 Citibank, N.A. 1,477,816 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 520 160,694 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 56 Credit Suisse International 404,770 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 142 2,299,905 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 3,680 Goldman Sachs International 2,158,449 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,290 1,665,082 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 995 5,812,005 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,042 2,091,419 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,250 6,201,080 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,180 5,078,148 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,390) 5,078,148 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,390) 3,089,521 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,867) 1,160,663 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,955) 1,197,798 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,669) 372,676 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 67 2,556,927 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 458 1,645,660 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,190) 4,232,341 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10,773) 1,974,808 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,028) 156,955 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (400) 418,442 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,065) 823,146 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 492 2,365,459 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 1,413 3,345,213 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,162) 3,734,583 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (9,112) 3,946,199 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 707 4,146,083 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (10,116) 3,110,954 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,561) 3,090,016 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 4,944 JPMorgan Chase Bank N.A. 2,813,267 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,742) 3,110,954 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (8,561) 3,089,611 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 4,943 Total $— Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2014 through December 31,2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $544,951,658. (b) The aggregate identified cost on a tax basis is $648,548,199, resulting in gross unrealized appreciation and depreciation of $22,840,867 and $8,464,737, respectively, or net unrealized appreciation of $14,376,130. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $102,642,994 $60,389,646 $65,469,383 $19,394 $97,563,257 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. At the close of the reporting period, the fund maintained liquid assets totaling $308,466,477 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Board has formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to hedge treasury term structure risk and yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge term structure risk and yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to gain exposure to specific sectors, to hedge and gain exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $488,658 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,590,315 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,458,654 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities — 127,724,520 — Purchased options outstanding — 291,690 — Purchased swap options outstanding — 6,480,333 — U.S. government and agency mortgage obligations — 192,156,587 — U.S. treasury obligations — 149,923,571 — Short-term investments 97,563,257 88,784,371 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts (296,142) — — Written options outstanding — (208,644) — Written swap options outstanding — (7,437,865) — TBA sale commitments — (19,240,00) — Interest rate swap contracts — (2,908,179) — Total return swap contracts — (191,767) — Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Interest rate contracts	$9,383,559	$13,654,133 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased TBA commitment option contracts (contract amount)$111,500,000 Purchased swap option contracts (contract amount)$857,500,000 Written TBA commitment option contracts (contract amount) (Note 3)$217,500,000 Written swap option contracts (contract amount)$472,900,000 Futures contracts (number of contracts)1,000 Centrally cleared interest rate swap contracts (notional)$415,800,000 OTC total return swap contracts (notional)$232,600,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts§ – – 39,137 – 39,137 OTC Total return swap contracts*# – 49,874 – 576 3,822 14,838 $4,943 – 74,053 Futures contracts§ – 175,969 175,969 Purchased swap options# 1,235,559 922,831 – 2,442,907 1,426,533 452,503 – – 6,480,333 Purchased options# – 291,690 – 291,690 Total Assets $1,235,559 $972,705 $39,137 $2,443,483 $1,430,355 $467,341 $296,634 $175,969 $7,061,182 Liabilities: Centrally cleared interest rate swap contracts§ – – 167,684 – 167,684 OTC Total return swap contracts*# – 152,839 – – – 96,678 16,303 – 265,820 Futures contracts§ – Written swap options# 1,490,193 1,011,876 – 2,502,219 906,292 589,278 938,007 – 7,437,865 Written options# – 208,644 – 208,644 Total Liabilities $1,490,193 $1,164,715 $167,684 $2,502,219 $906,292 $685,956 $1,162,954 $– $8,080,013 Total Financial and Derivative Net Assets $(254,634) $(192,010) $(128,547) $(58,736) $524,063 $(218,615) $(866,320) $175,969 $(1,018,830) Total collateral received (pledged)##† $(254,634) $(192,010) $– $– $488,658 $(129,797) $(866,320) $– Net amount $– $– $(128,547) $(58,736) $35,405 $(88,818) $– $175,969 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam American Government Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 27, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 27, 2015
